DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-3 and 8-25 are pending.
Claims 4-7 are cancelled.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Dylan Adams (Reg. No. 56298) on July 25, 2022.

The application has been amended as follows:
Claim 1 is replaced with the following: 
1. An automated drywalling system network comprising:
one or more automated drywalling systems that each comprise:
a mobile base unit, 
a robotic arm, and 
an end effector; 
a first network communications device to communicate with the one or more automated drywalling systems within a network; and
a computing device comprising a second network communication device that allows the computing device to communicate with the one or more automated drywalling systems, the computing device executing a computational planner that:
generates instructions for the one or more automated drywalling systems to perform two or more drywalling tasks associated with a target wall assembly by dividing the target wall assembly up into segments of the target wall assembly that can be processed by the robotic arm and the end effector, wherein the mobile base unit is used as a rough positioning stage and wherein the robotic arm and/or end effector are used as a fine positioning stage, the two or more drywalling tasks including:
a mudding task that includes applying joint compound to pieces of drywall hung on studs of the target wall assembly and applying the joint compound to seams or joints between adjacent pieces of the drywall and a plurality of faces of the pieces of the drywall;
a sanding task that includes sanding specific areas of the joint compound applied to pieces of drywall hung on the studs of the target wall assembly, with the specific areas being at least associated in part with the mudding task, the sanding task being based at least in part on a plan for a configuration of a plurality of drywall pieces to be disposed on the studs of the target wall assembly, and based at least in part on determining that the joint compound is dried or cured, the sanding task including sanding areas of dried or cured joint compound applied to the seams or joints between adjacent pieces of the drywall to generate a visually flat wall surface that includes sanded areas of dried or cured joint compound applied to the seams or joints between adjacent pieces of the drywall and the plurality of faces of the pieces of the drywall; and
wherein said computing device is configured to: 
communicate with each automated drywalling system to coordinate at least said sanding task and said mudding task; and 
communicate data to cause the automated drywalling system to perform at least said sanding task and said mudding task.

Claim 2 is replaced with the following:
2.	An automated drywalling system network comprising:
one or more automated drywalling systems that each comprise a positioning stage; and
a computing device that communicates with the one or more automated drywalling systems to coordinate a plurality of drywalling tasks and to cause the one or more automated drywalling systems to perform the plurality of drywalling tasks, the computing device executing a computational planner that:
generates instructions for the one or more automated drywalling systems to perform the plurality of drywalling tasks associated with a target wall assembly by dividing the target wall assembly up into segments of the target wall assembly that can be processed by a robotic arm and an end effector, wherein a mobile base unit is used as a rough positioning stage and wherein the robotic arm and/or end effector are used as a fine positioning stage, the plurality of drywalling tasks including:
a first drywalling task that includes performing the first drywalling task on specific areas of pieces of drywall hung on studs of the target wall assembly, with the specific areas being based at least in part on a configuration of a plurality of drywall pieces disposed on or to be disposed on the studs of the target wall assembly; and 
a second drywalling task that includes performing the second drywalling task on at least the specific areas of the pieces of drywall hung on the studs of the target wall assembly, the second drywalling task performed after the first drywalling task and including work performed on at least material previously applied to the specific areas of the pieces of drywall.

Claim 10 is replaced with the following:
10.	The automated drywalling system network of claim 9, wherein the generation of instructions for the second drywalling task is further based on first drywalling task data generated by at least one of the one or more automated drywalling systems, the first drywalling task data generated while the at least one of the of the one or more automated drywalling systems performs the first drywalling task on the specific areas of the pieces of drywall hung on the studs of the target wall assembly.

Claim 11 is replaced with the following:
11.	The automated drywalling system network of claim 2, wherein generation of the instructions for at least one of the first and second drywalling tasks is further based on job parameters including one or more of location of light sources, and desired finish quality of the target wall assembly; and 
wherein generation of the instructions for at least one of the first and second drywalling tasks further comprises an optimization method to optimize at least one of the first and second drywalling tasks, the optimization method including at least one of: reducing work time, increasing work quality, maximizing drywalling system utilization, minimizing total job cost and minimizing material usage when performing the at least one of the first and second drywalling tasks.

Claim 12 is replaced with the following:
12.	The automated drywalling system network of claim 2, wherein the instructions to perform the first drywalling task and the second drywalling task are each respectively updated in real-time based on real-time measurements obtained during and associated with respective performance of the first drywalling task and the second drywalling task, the instructions to perform the first drywalling task and the second drywalling task updated in real-time based at least in part on a difference between a target position for the mobile base unit and a first actual position of the mobile base unit, and wherein the instructions to perform the first drywalling task and the second drywalling task are updated in real-time to use the robotic arm and/or end effector as the fine positioning stage based at least in part on the difference between the target position for the mobile base unit and a second actual position of the mobile base unit.

Claim 13 is replaced with the following:
13.	The automated drywalling system network of claim 2, wherein the instructions to perform the first drywalling task and the second drywalling task are each respectively updated based on environmental condition measurements obtained by one or more environmental condition sensors of the one or more automated drywalling system.

Claim 14 is replaced with the following:
14.	(Currently Amended)  The automated drywalling system network of claim 2, wherein the instructions to perform the first drywalling task and the second drywalling task are each respectively generated based on identified features of the target wall assembly identified by at least one of the one or more automated drywalling system, and wherein the first drywalling task and the second drywalling task include one or more of:
avoiding identified features including obstacles or openings;
changing an amount of material added or removed from the target wall assembly based on an identified feature of the target wall assembly; or
selecting an alternative toolpath based on the identified feature of the target wall assembly.

Claim 15 is replaced with the following:
15.	The automated drywalling system network of claim 2, wherein the computational planner further obtains a virtual map of the target wall assembly and wherein the virtual map is used as a reference for location of at least one of the one or more automated drywalling systems relative to the target wall assembly.

Claim 16 is replaced with the following:
16.	A drywalling network computing device that communicates with one or more drywalling systems to coordinate drywalling tasks and to cause the one or more drywalling systems to perform the drywalling tasks, the drywalling network computing device executing a computational planner that:
generates instructions for the one or more drywalling systems to perform two or more drywalling tasks associated with a target wall assembly by dividing the target wall assembly up into segments of the target wall assembly that can be processed by a robotic arm and an end effector, wherein a mobile base unit is used as a rough positioning stage and wherein the robotic arm and/or end effector are used as a fine positioning stage, the two or more drywalling tasks including:
a first drywalling task that includes performing the first drywalling task on specific areas of pieces of drywall hung on studs of the target wall assembly, with the specific areas being based at least in part on a configuration of a plurality of drywall pieces disposed on or to be disposed on the studs of the target wall assembly, the first drywalling task including applying joint compound to seams or joints between adjacent pieces of the drywall; and 
a second drywalling task that includes performing the second drywalling task on at least the specific areas of the pieces of drywall hung on the studs of the target wall assembly, the second drywalling task performed after the first drywalling task and including work performed on at least material previously applied to the specific areas of the pieces of drywall, the work performed including sanding areas of the joint compound applied to the seams or joints between the adjacent pieces of the drywall.

Claim 20 is replaced with the following:
20.	The drywalling network computing device of claim 16, wherein the drywalling network computing device further generates a report of work completed including the first and second drywalling tasks, the report including an indication of a quality achieved by the performed first and second drywalling tasks.

Claim 21 is replaced with the following:
21.	The automated drywalling system network of claim 1, wherein the computational planner configures parameters of a sprayer of the end effector and parameters of the robotic arm to generate a specified taper of the joint compound being applied to the pieces of drywall.

Claim 23 is replaced with the following:
23.	The automated drywalling system network of claim 1, wherein the computational planner specifies material requirements to complete the two or more drywalling tasks.

Claim 25 is replaced with the following:
25.	The automated drywalling system network of claim 1, wherein the one or more automated drywalling systems each further comprise a vision system, and wherein the computational planner further: 
obtains vision data from the vision system; 
determines, based at least in part on the vision data, a location of the seams or joints between adjacent pieces of the drywall; and 
determines a location where at least one of the two or more drywalling tasks is to be performed based at least in part on the determined location of the seams or joints between adjacent pieces of the drywall.

Claim 26 is added:
26. 	The drywalling network computing device of claim 16, wherein the instructions to perform the two or more drywalling tasks are updated based on environmental condition data obtained by one or more sensors coupled to the drywalling network computing device.


Allowable Subject Matter
Claims 1-3, 8-16, and 18-26 are allowed. 
Claim 17 is cancelled.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Lipinski et al. U.S. Patent Pub. US 20160121486 A1 teaches a system with a computational planner for generating a configuration plan and instructions for spraying paint and insulation onto target wall and floor structures using a mixing nozzle attached to the end of a robotic arm mounted on a mobile positioning base, as well as performing sanding operations on the applied materials after drying. Raman et al. U.S. Patent No. US 9995047 teaches a system for installation of wall panels using a robotic platform. Posselius et al., US Patent Pub. US 20140336818 A1 teaches an autonomous multi robot system network with inter-robotic communications to allow coordination of multiple tasks between the robots. Alex et al., “Automated Surface Profiling of Drywall Surface for sanding”, 2011, PP 492-494 teaches automated measuring of a drywall surface that includes joint compound filled areas after the application and curing of joint compound to determine areas that deviate from being flat and require processing such as filling or sanding to create a flat surface. Retti et al. U.S. Patent No. US 5279700 A teaches a drywall mudding end effector for application of joint compound onto a wall assembly.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
1. An automated drywalling system network comprising:
one or more automated drywalling systems that each comprise:
a mobile base unit, 
a robotic arm, and 
an end effector; 
a first network communications device to communicate with the one or more automated drywalling systems within a network; and
a computing device comprising a second network communication device that allows the computing device to communicate with the one or more automated drywalling systems, the computing device executing a computational planner that:
generates instructions for the one or more automated drywalling systems to perform two or more drywalling tasks associated with a target wall assembly by dividing the target wall assembly up into segments of the target wall assembly that can be processed by the robotic arm and the end effector, wherein the mobile base unit is used as a rough positioning stage and wherein the robotic arm and/or end effector are used as a fine positioning stage, the two or more drywalling tasks including:
a mudding task that includes applying joint compound to pieces of drywall hung on studs of the target wall assembly and applying the joint compound to seams or joints between adjacent pieces of the drywall and a plurality of faces of the pieces of the drywall;
a sanding task that includes sanding specific areas of the joint compound applied to pieces of drywall hung on the studs of the target wall assembly, with the specific areas being at least associated in part with the mudding task, the sanding task being based at least in part on a plan for a configuration of a plurality of drywall pieces to be disposed on the studs of the target wall assembly, and based at least in part on determining that the joint compound is dried or cured, the sanding task including sanding areas of dried or cured joint compound applied to the seams or joints between adjacent pieces of the drywall to generate a visually flat wall surface that includes sanded areas of dried or cured joint compound applied to the seams or joints between adjacent pieces of the drywall and the plurality of faces of the pieces of the drywall; and
wherein said computing device is configured to: 
communicate with each automated drywalling system to coordinate at least said sanding task and said mudding task; and 
communicate data to cause the automated drywalling system to perform at least said sanding task and said mudding task.

	Independent Claim 2:
2.	An automated drywalling system network comprising:
one or more automated drywalling systems that each comprise a positioning stage; and
a computing device that communicates with the one or more automated drywalling systems to coordinate a plurality of drywalling tasks and to cause the one or more automated drywalling systems to perform the plurality of drywalling tasks, the computing device executing a computational planner that:
generates instructions for the one or more automated drywalling systems to perform the plurality of drywalling tasks associated with a target wall assembly by dividing the target wall assembly up into segments of the target wall assembly that can be processed by a robotic arm and an end effector, wherein a mobile base unit is used as a rough positioning stage and wherein the robotic arm and/or end effector are used as a fine positioning stage, the plurality of drywalling tasks including:
a first drywalling task that includes performing the first drywalling task on specific areas of pieces of drywall hung on studs of the target wall assembly, with the specific areas being based at least in part on a configuration of a plurality of drywall pieces disposed on or to be disposed on the studs of the target wall assembly; and 
a second drywalling task that includes performing the second drywalling task on at least the specific areas of the pieces of drywall hung on the studs of the target wall assembly, the second drywalling task performed after the first drywalling task and including work performed on at least material previously applied to the specific areas of the pieces of drywall.

	Independent Claim 16:
16.	A drywalling network computing device that communicates with one or more drywalling systems to coordinate drywalling tasks and to cause the one or more drywalling systems to perform the drywalling tasks, the drywalling network computing device executing a computational planner that:
generates instructions for the one or more drywalling systems to perform two or more drywalling tasks associated with a target wall assembly by dividing the target wall assembly up into segments of the target wall assembly that can be processed by a robotic arm and an end effector, wherein a mobile base unit is used as a rough positioning stage and wherein the robotic arm and/or end effector are used as a fine positioning stage, the two or more drywalling tasks including:
a first drywalling task that includes performing the first drywalling task on specific areas of pieces of drywall hung on studs of the target wall assembly, with the specific areas being based at least in part on a configuration of a plurality of drywall pieces disposed on or to be disposed on the studs of the target wall assembly, the first drywalling task including applying joint compound to seams or joints between adjacent pieces of the drywall; and 
a second drywalling task that includes performing the second drywalling task on at least the specific areas of the pieces of drywall hung on the studs of the target wall assembly, the second drywalling task performed after the first drywalling task and including work performed on at least material previously applied to the specific areas of the pieces of drywall, the work performed including sanding areas of the joint compound applied to the seams or joints between the adjacent pieces of the drywall.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119